DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.
This action is in reply to the entered RCE.
Claims 1, 5, 7, and 13 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome a 101 rejection.  This rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 16 August 2021 have been fully considered but are 
Applicant argues that the claim limitations do not fall within any of the enumerated sub-groupings of abstract ideas.  Examiner respectfully disagrees.
The limitations when considered both individually and as a whole fall into both the mental processes and organizing human activities groupings as is set forth below.  The argument that the methodology is automatic and reduces computations expense does not illustrate an improvement in computational efficiency.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit an otherwise abstract claim. In order for the addition of a machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e. through the utilization of a computer for performing calculations.  Applicant’s claims function solely as a mechanism for performing calculations and permitting scheduling and assignment of tasks more quickly.  The fact that computational expenses are evaluated to generate a utility measure does not illustrate a technology improvement to the computer itself or any other technology.  Expenses are considerations that exist well outside of the realm of computer technology and merely evaluating computational expenses does not actually illustrate any change in the computer configuration similar to how merely performing fewer calculations reduces computational expense without actually changing the computer itself or improving the technology.  There are no additional elements that actually control any computer resources or set forth how the assignment is integrated with the 
Applicant further argues that the claims cannot be practically performed in the human mind.  Examiner respectfully disagrees.  There is not described calculation that illustrates a level of technical complexity that it could not be performed in the human mind or with a pen and paper.  Merely reciting that the utility comprises a multi-agent utility and multi-agent agenda could be as broad as two users performing 2 tasks.  Reciting that the utility is for multiple agents in an agenda does not illustrate a level of technical complexity that excludes the measure from being determined mentally.  There are no steps that require computer derived usage type data that could only exist or be determined within the computer realm, nor does the computational execution require any type of real time feedback, gathering or input that could only be performed by computers.  There is no illustration of a technical complexity that excludes the claimed functions from being performed mentally.  The broadest reasonable interpretation of the claims is maintained and the claims are considered to recite and be directed to an abstract idea that is not integrated into a practical application, nor does it amount to significantly more through the implementation of additional elements.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite generating agendas, generating a task performance utility comprising generating a multi-agent performance utility for a multi-agent agenda assigning computation related tasks, generating an agent satisfaction utility that is a linear combination of feature modified by weights, obtaining a desired schedule, generating a schedule, generating a measure of deviation between the time required in the generated schedule and the desired schedule indications of when a user does not want to work, receiving feature weights, generating a hypothetic task, determining an aggregate utility, selecting an agenda, and assigning a set of tasks.  
These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers at least a certain method of organizing human 
This judicial exception is not integrated into a practical application.  The claims recite a computer that automatically performs method steps, storage devices, and engines that apply the exceptions and receive an actual task.  The receiving and obtaining steps are recited at a high level of generality, recite no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving/obtaining steps that was considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine, and conventional activity in the field.  The specification does not provide any indication that the computer is anything other than a generic, off-
Dependent claims 2-6, 8-12 and 14-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  Additional generating of agendas, generating estimated times, measures, utilities, schedules, allocations of time periods in a schedule and assignments merely narrow the abstract idea identified above.  The claims additional elements that obtain and receive data and tasks, and are treated like the data gathering functions addressed in the independent claims and thus do not integrate the abstract idea into a practical application, nor do they amount to significantly more.  The amended limitations in Claims 5, 11 and 17 merely narrow the abstract idea mental process by describing additional determinations or mental process evaluations and make a schedule of a function based on an evaluated of a computed loss. There is no control or modification of the computation elements themselves and the evaluation of loss or expense does not illustrate a meaningful implementation of the abstract idea nor does it transform the claim into a patent eligible invention by amounting to significantly more. There are no additional elements that perform or set forth any specific functions to compute the loss or monitor computer functions to evaluate loss and thus the computed loss is merely a calculated evaluation, that could be done the same way mentally and then evaluated or observed by a user prior to making a selection.  No basis of how the selection utilizes the loss function in a 
For these reasons, Claims 1-20 are not considered to be patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




                                                                                                                                                                                                /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623